DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20, 22-31 and 34 are currently pending. Claims 1-19 and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.

 Response to Arguments
Applicant’s arguments, see pages 7-9, filed on 07/27/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 20, 22-24, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0029757 to Levitt et al. (hereinafter “Levitt”) in view of US 2007/0021316 to Dilley et al. (hereinafter “Dilley”), and in further view of JP 5957198 to Hiratsuka et al. (hereinafter “Hiratsuka”).
Regarding claims 20, 22 and 24, Levitt teaches a method for hand washing dishes comprising the step of applying a cleaning composition to the dishes (reads on “hard surface”) to be cleaned, wherein the cleaning composition comprises about 0.1 to 0.4 wt.% of lysine [0059-0060], at least about 3 wt.% organic solvent [0044], about 0.1 to 3 wt.% of magnesium chloride [0046], water [0017], and from about 1 to 70 wt.% of anionic surfactants [0019-0021], wherein the anionic surfactants can include at least one or more of an alkyl aryl sulfonate which has an alkyl group that contains 10 to 18 carbons atoms and the aryl group can be at least one of benzene, toluene and xylene such as alkyl benzene sulfonate [0020].  In addition, Levitt teaches that the composition can comprise xylene sulfonic acid [0047]. Furthermore, Levitt teaches that the concentrate of the cleaning composition can be squirted into a sink containing water and items to be washed (e.g., dishes, flatware, pans, glasses and pots) in an amount sufficient to provide a desire level of cleaning [0015 and 0069] (reads on the limitation: “allowing the cleaning composition to remain on the hard surface for a length of time”). In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case
Levitt does not explicitly teach that the composition is free of alkanolamine.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition comprising lysine, anionic surfactants, magnesium chloride, organic solvent and water, wherein the composition is free of alkanolamine as recited by the instant claim with a reasonable expectation of success, since Levitt teaches embodiments that does not require alkanolamine [0062].
Levitt teaches that the composition comprises anionic surfactants, wherein the anionic surfactants can include at least one or more of an alkyl aryl sulfonate which has an alkyl group that contains 10 to 18 carbons atoms and the aryl group can be at least one of benzene, toluene and xylene such as alkyl benzene sulfonate [0020]. However, Levitt does not explicitly teach that the anionic surfactant comprises alkyl benzene sulfonic acid and xylene sulfonic acid, or salts thereof.
Dilley teaches a cleaning composition and a method for using the cleaning composition (abstract). Dilley teaches that it was known in the art that alkyl benzene sulfonates such as xylene sulfonic acid and dodecyl benzene sulfonic acid (reads on “alkyl benzene sulfonic acid”) are effective anionic surfactants ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Levitt wherein the anionic surfactant comprises xylene sulfonic acid and dodecyl benzene sulfonic acid, with a reasonable expectation of success, since Levitt teaches that the composition comprises anionic surfactants, wherein the anionic surfactants can include at least one or more of an alkyl aryl sulfonate which has an alkyl group that contains 10 to 18 
Levitt/Dilley does not explicitly teach that the dodecyl benzene sulfonic acid (reads on “alkyl benzene sulfonic acid”) and xylene sulfonic acid, are present in a ratio of at least 3 parts of dodecyl benzene sulfonic acid (reads on “alkyl benzene sulfonic acid”) for every part of xylene sulfonic acid.
However, the amount of dodecyl benzene sulfonic acid and the amount of xylene sulfonic acid are result effective variables modifying the surface tension of the solution thus affecting the residue removal of the cleaning method. For example, if the amount of dodecyl benzene sulfonic acid or the amount of xylene sulfonic acid is too low, it risks insufficient removal of contaminants, while if the amount of dodecyl benzene sulfonic acid or the amount of xylene sulfonic acid is too high, it wastes the dodecyl benzene sulfonic acid or xylene sulfonic acid. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of dodecyl benzene sulfonic acid and xylene sulfonic acid 
Levitt does not explicitly teach that the magnesium chloride is present in no greater than 1 part of magnesium for every part of the anionic surfactant on a molar basis.
However, the amount of magnesium chloride and the amount of anionic surfactant are result effective variables modifying the grease cutting properties of the anionic surfactant blend, viscosity and surface tension of the solution thus affecting the residue removal of the cleaning method. For example, if the amount of magnesium chloride or the amount of anionic surfactant is too low, it affects the grease cutting properties of the anionic surfactant blend, viscosity and/or risks insufficient removal of contaminants, while if the amount of magnesium chloride or the amount of anionic surfactant is too high, it wastes the magnesium chloride or the anionic surfactant. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of magnesium chloride and anionic surfactant with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Levitt/Dilley does not explicitly teach the step of removing the cleaning composition and soil from the surface by rinsing. 
However, it was known in the art to perform a rising step after washing the dishes with a cleaning composition. For example, Hiratsuka teaches a method for hand washing dishes comprising the steps of washing the dishes with a cleaning composition and rinsing the dishes (page 2, lines 12-20, and page 5, lines 26-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Levitt/Dilley with the step of rinsing the dishes after the washing the dishes with the cleaning composition as taught by Hiratsuka for the purpose of removing residues of the cleaning composition and/or soils present in the dishes. 

Regarding claim 23, Levitt/Dilley/Hiratsuka does not teach that that the length of time is from about 1 second to 30 minutes. 
However, the amount of time the cleaning composition remains on the dishes is a result effective variable modifying the amount of contact time and time for the composition to react with residue. For example, if the amount of time that the cleaning composition remains on the dishes is too high, it wastes time, while if the amount of time that the cleaning composition remains on the dishes is too low, it risks insufficient removal of contaminants from the dishes. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of time that the cleaning composition remains on the dishes with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 31, 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition comprising lysine, anionic surfactants, magnesium chloride, organic solvent and water, wherein the composition is free of anionic detergent builders as recited by the instant claim with a reasonable expectation of success, since Levitt teaches embodiments that does not require anionic detergent builders [0062].

Regarding claim 34, Levitt further teaches that the organic solvent is tripropylene glycol butyl ether [0044].

Related Reference
US 5,573,702 to Bonnechere et al., teaches a method for cleaning hard surfaces with a cleaning composition comprising from about 1 to 50 wt.% of anionic surfactants (column 4, line 1), such as alkyl benzene sulfonate (column 7, lines 14-19), water, about 0 to 15 wt.% of magnesium sulfate heptahydrate, less than 20 wt.% of terpene solvents, and lysine (column 20, lines 36-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714